Citation Nr: 1546856	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee injury.

2.  Entitlement to service connection for a right knee injury with tenosynovitis, degenerative changes, bone spur, instability, and a scar status post injury.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a Board hearing at the RO in his October 2011 substantive appeal.  However, in July 2015 correspondence, the Veteran, through his representative, withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a right knee injury with tenosynovitis, degenerative changes, bone spur, instability, and a scar status post injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final July 1984 rating decision, issued in August 1984, the RO denied service connection for a right knee injury.   

2.  Evidence received since the final July 1984 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee injury.




CONCLUSIONS OF LAW

1.  The July 1984 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee injury is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1983) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends he injured his right knee in service, and that he did not have a pre-existing right knee injury prior to service entrance.  Such claim was initially denied in a July 1984 rating decision, at which time, the RO denied the claim on the basis of his service treatment records, showing a history of injury to the right knee on his enlistment examination, and their finding that his right knee injury clearly and unmistakably existed prior to service and that there was no aggravation of such in service.  In August 1984, he was provided notice of this decision and his appellate rights.  However, no further communication from the Veteran regarding his knee was received until November 2009.

In determining that the July 1984 rating decision is final, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right knee injury was received prior to the expiration of the appeal period stemming from the July 1984 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As indicated previously, the Veteran filed his claim to reopen in November 2009.  The evidence received since the July 1984 RO decision includes a January 2013 VA opinion and September 2015 private medical opinion, discussing whether the Veteran's right knee injury pre-existed service and whether his claimed right knee disorder was aggravated by/directly related to service.  Such opinions are critical in substantiating the Veteran's service connection claim as evidence of this nature was not previously of record.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee injury is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee injury is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, it appears that there are outstanding private treatment records relevant to the Veteran's claim.  In particular, during the Veteran's January 2013 VA examination, he told the examiner that, about a month after service discharge, which was in September 1969, he sought medical treatment for his right knee.  He stated that he was hospitalized so that a physician could drain swelling from his knee.  Such records are not of record, nor does it appear that the AOJ has attempted to obtain such records.  Indeed, the earliest post-service medical records of record are dated November 2009.   Accordingly, the Board finds that the AOJ should take the appropriate action to obtain the 1969 post-service hospital records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records from his hospitalization in approximately October 1969 to drain his right knee.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


